BRITT, Judge.
Defendant contends the court erred in concluding that plaintiff did not violate its special permit and in entering judgment for plaintiff. We find no merit in this contention.
Defendant argues that the mere showing that plaintiff’s equipment was moving on the highway 35 minutes after sunset was sufficient to establish that the “in daylight” provision of the permit was violated. While defendant cites no authority in support of this argument, it suggests that G.S. 20-129(a) is instructive.
G.S. 20-129(a) provides:
“When Vehicles Must Be Equipped. — Every vehicle upon a highway within this State during the period from a half hour after sunset to a half hour before sunrise, and at any other time when there is not sufficient light to render clearly discernible any person on the highway at a distance of 200 feet ahead, shall be equipped with lighted headlamps and rear lamps as in this section respectively required for different classes of vehicles, and subject to exemption with reference to lights on parked vehicles as declared in G.S. 20-134.”
We reject defendant’s argument. We think the case at hand presents the question whether the permit limiting movement to “in daylight” was violated, not whether the cited statute was violated. We hold that a question of fact was presented and that the trial court answered the question in favor of plaintiff.
*619The judgment appealed from is
Affirmed.
Judges Parker and Vaughn concur.